UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 OR ☐ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 0-55087 DELANCO BANCORP, INC. (Exact name of small business issuer as specified in its charter) New Jersey (State or other jurisdiction of incorporation or organization) 80-0943940 (I.R.S. Employer Identification No.) 615 Burlington Avenue, Delanco, New Jersey 08075 (Address of principal executive offices) (856) 461-0611 (Issuer’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer[] Non-accelerated filer[] Smaller reporting company [X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). No ☒ As of February 12, 2014 there were 945,425 shares of the registrant’s common stock outstanding. DELANCO BANCORP, INC. FORM 10-Q Index Page No. PART I. FINANCIAL INFORMATION Item 1. Consolidated Statements of Financial Condition at December 31, 2013 (Unaudited) and March 31, 2013 1 Consolidated Statements of Operations for the Three and Nine MonthsEnded December 31, 2013 and 2012 (Unaudited) 2 Consolidated Statements of Comprehensive Income for the Nine MonthsEnded December 31, 2013 (Unaudited) 3 Consolidated Statements of Changes in Stockholders’ Equity for the Nine Months Ended December 31, 2013 (Unaudited) 4 Consolidated Statements of Cash Flows for the Nine MonthsEnded December 31, 2013 and 2012 (Unaudited) 5 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 Part II. OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures 33 1 Part I. Financial Information Item 1. Financial Statements DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Financial Condition December 31, March 31, (unaudited) ASSETS Cash and cash equivalents Cash and amounts due from banks $ $ Interest-bearing deposits Total cash and cash equivalents Investment securities: Securities held-to-maturity (fair value $25,780,159 and $20,285,670 at December 31, 2013 and March 31, 2013, respectively) Securities available-for-sale (amortized cost of $2,194,254 and $2,217,032 at December 31, 2013 and March 31, 2013, respectively) Total investment securities Loans, net of allowance for loan losses of $1,229,094 at December 31, 2013 (unaudited), $1,032,818 at March 31, 2013 Accrued interest receivable Premises and equipment, net Federal Home Loan Bank, at cost Deferred income taxes Bank-owned life insurance Real estate owned Other assets Total assets $ $ LIABILITIES Deposits Non-interest bearing deposits $ $ Interest bearing deposits Total deposits Advances from Federal Home Loan bank ─ Accrued interest payable Advance payments by borrowers for taxes and insurance Other liabilities Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value, 5,000,000 and 3,000,000 shares authorized at December 31, 2013 and March 31, 2013, respectively; no shares issued Common stock, $.01 par value, 25,000,000 and 7,000,0000 shares authorized at December 31, 2013 and March 31, 2013, respectively ; 945,425 and 1,634,725 shares issued and outstanding at December 31, 2013 and March 31, 2013, respectively Additional paid-in capital Retained earnings, substantially restricted Unearned common stock held by employee stock ownership plan ) ) Accumulated other comprehensive (loss) ) ) Total stockholder’s equity Total liabilities and stockholders’ equity $ $ See Notes to the Unaudited Consolidated Financial Statements. 2 DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Income (Unaudited) Three Months Ended December 31, Nine months Ended December 31, INTEREST INCOME Loans $ Investment securities Total interest income INTEREST EXPENSE Interest-bearing checking accounts Passbook and money market accounts Certificates of deposits Federal Home Loan Bank Advances 97 ─ 97 ─ Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses 700,971 NON-INTEREST INCOME Income from bank-owned life insurance ─ ─ Gain (loss) on sale of real estate owned ─ ) ) ) Service charges Rental income Other Total non-interest income NON-INTEREST EXPENSE Salaries and employee benefits Advertising Office supplies, telephone and postage Loan expenses Net occupancy expense Federal insurance premiums Real estate owned loss reserve ─ Data processing expenses ATM expenses Bank charges and fees Insurance and surety bond premiums Dues and subscriptions Professional fees Real Estate Owned expense Other Total non-interest expense INCOME (LOSS) BEFORE INCOME TAX EXPENSE ) Income tax expense (benefit) NET INCOME (LOSS) INCOME (LOSS) PER COMMON SHARE $ ) $ ) $ ) $ ) See Notes to the Unaudited Consolidated Financial Statements. 3 DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Comprehensive Income (Loss) (Unaudited) Nine Months Ended December 31, December 31, Net loss $ ) $ ) Other comprehensive income (loss), net of tax unrealized income arising from available for sale securities during period ) ) Postretirement benefit plan adjustment ) ) Comprehensive (loss) $ ) $ ) See Notes to the Unaudited Consolidated Financial Statements 4 1 DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) Common Stock Unearned Employee Accumulated Shares Amount Additional Paid-in Capital Retained Earnings Stock Ownership Plan Other- Comprehensive Income (Loss) Total Stockholders’ Equity Comprehensive Income (Loss) Balance at March 31, 2013 $ ( 448,567 ) $ ) $ Comprehensive income Net loss ) ) ) Other comprehensive income, net of tax: Change in unrealized gain on securities available-for-sale, net of deferred income taxes of ) ) ) Post retirement benefit plan adjustment net of deferred taxes of ($3,239) Employee stock options Total comprehensive loss ) 3518.69 shares of common stock transferred to ESOP for services ) Corporate Reorganization: Merger of Delanco MHC. ) ) Exchange of common stock ) ) Proceeds of stock offering, net of fractional shares, net of offering expenses Shares purchased for ESOP pursuant to reorganization (23,644 shares) ) ) Balance at December 31, 2013 $ $ $ ) $ ) $ $ ) See Notes to the Unaudited Consolidated Financial Statements. 5 DELANCO BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Cash Flows (Unaudited) Nine months Ended December 31, Cash flow from operating activities Net Income $ ) ) Adjustments to reconcile net income to net cash provided by operating activities: ESOP amortization Deferred income taxes ) ) Depreciation Discount accretion net of premium amortization ) Provision for loan losses Income from bank owned life insurance ) ) (Gain)Loss on sale of real estate owned Compensation expense for stock options ─ Changes in operating assets and liabilities (Increase) decrease in: Accrued interest receivable ) ) PrePaid income taxes ─ Other assets Increase (decrease) in: Accrued interest payable ) ) Other liabilities Net cash provided by operating activities Cash flows from investing activities Proceeds of securities available for sale Purchases of securities available for sale ─ ) Purchases of securities held-to-maturity ) ) Proceeds from maturities and principal repayments of securities held-to-maturity Redemption (purchase) of investment required by law – stock in Federal Home Loan Bank ) Proceeds from sale of real estate owned Net decrease in loans Purchases of premises and equipment ) ) Net cash provided by(used in) investing activities ) Cash flows from financing activities Decrease in deposits ) ) Decrease in advance payments by borrowers for taxes and insurance ) ) Net proceeds from issuance of common stock ─ Purchase of common stock in connection with ESOP ) ─ Increase in Federal Home Loan Bank advance ─ Net cash provided by (used) in financing activities ) 6 Nine months Ended December 31, Net decrease in cash and cash equivalents $ ) $ ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of period Supplemental Disclosures: Cash paid during the period for interest Cash paid during the period for income taxes Loans transferred to foreclosed real estate during the period Net change in unrealized gain (loss) on securities available-for-sale net of tax ) ) See Notes to the Unaudited Consolidated Financial Statements. 7 DELANCO BANCORP, INC. AND SUBSIDIARY Notes to the Unaudited Consolidated Financial Statements December 31, 2013 (1)Basis of Presentation On October 16, 2013, Delanco Bancorp, Inc., a New Jersey corporation (the “Company”), became the holding company for the Bank upon completion of the “second-step” conversion of the Bank from a mutual holding company structure to a stock holding company structure (the “Conversion”). The Conversion involved the sale by the Company of 525,423 shares of common stock in a subscription and community offering, including shares purchased by the Bank’s employee stock ownership plan, the exchange of 420,002 shares of common stock of the Company for shares of common stock of the former Delanco Bancorp, Inc. (“old Delanco Bancorp”) held by persons other than Delanco MHC (the “MHC”), and the elimination of old Delanco Bancorp and the MHC. Net proceeds received from the reorganization and stock offering totaled $3,280,000, net of costs of $923,000. Net income per share and the weighted average shares outstanding for the three and nine months ended December 31, 2013 have been restated to reflect the Conversion. Financial information presented in this Quarterly Report on Form 10-Q is derived in part from the consolidated financial statements of the Company and subsidiaries on and after October 16, 2013 and from the consolidated financial statements of old Delanco Bancorp and subsidiaries prior to October 16, 2013. The accompanying unaudited consolidated financial statements have been prepared in accordance with instructions for Form 10-Q and, therefore, do not include all disclosures necessary for a complete presentation of the financial statements in conformity with accounting principles generally accepted in the United States of America (GAAP). However, all adjustments that are, in the opinion of management, necessary for the fair presentation of the interim financial statements have been included. Such adjustments were of a normal recurring nature. The results of operations for the three and nine month periods ended December 31, 2013 are not necessarily indicative of the results that may be expected for the entire year or any other interim period. For additional information, refer to the consolidated financial statements and footnotes thereto of Delanco Bancorp, Inc. (the “Company”) included in the Company’s annual report on Form 10-K for the year ended March 31, 2013. (2
